OFFICE    OF   THE    A?TORNEY    GENERAL    OF   TEXAS
                                         AUSTIN




Bonorablo B. Pat Mmrdr
CiVll Dlwtrlet Attomq
Record8 Build-
Dallm,Texar

AttentloQr           Allen Ib1tom
Dmr sir;




                  YOU 8Ubrit    iOr    OUC
leg81        fJUe8tiOU8  U181llg ia c
Improrrmat           Dlrtrlot lo. 6.                         8Ubri88iOB   P.d8,
iR p r t, l8         fOllOV8i

                                                            rersra1 leree




                              district lie8 within D81b8
                        ereforc, my litig8tiOll ror th8t
                        perty   18 8 h11a8 County problem.
                      OU 8eVer81 different 8U~rViEOr8 over
                      ever81    months, 8ad there is contro-
        verry eXi8ting between 8upsrrl8or8,bond-holderr,
        the 8ttOrmy   iOr the 8upUTi8Or8     8nd land ovnera,
        The 8ttorney for the ruperrlrorr and the dl8trlct
        lt8elf,  ha8 propounded to m 8ever81 qW8tiOtl8 th8t
        are requiring an ~mwcr rt thlr tim,       80 1 u, ia
        turn, propounding some of them to you, together
        with SOW of my own queatlons,      a3 that WC may kmve
        guidbUC9  in the solution of the problems 8t hand.
Ioaor8blr H.      P8t   Mvard8,             pagr      ?




          ‘I 8hAl1, tbrdore,  gmatly 8ppNOiata J0I.W
     early lttOaflw to thlr mtt8r ld tb problem8
     thU8     propounded       vlth thv beaeiltr                      of your judOvat
     aa6 oplaloa.

             %o   tihlU8           County          tires    hproTewot             blrtrlat
     HO.    6 18 l lOT.0           irprOT8-nt              dirtriot         or~~nlred         ad
     rXl8tilrgunder th8 terU Of OhptW   44, AOt8 of the
     35th kgi8btU30,   ?ourth al&d  k88iOlr.  Thm hot
     odor       vhiah   tha    Dlrtrlot ~88                organlud          ~8    aonoa-
     17 knovo a8 the L8n8f Aat, vhich                            protld~r         for   thr
     l88088lslrtOf kMfit8   t0 th. 1aa48 VlthiD tb dir-
     trlot, bad tha levy o? tuo8 band   upoa thr UOuat
     Of 8Wh bOMiit8 !O fiud w 0cUi881-?8        Of &-
     praluarat.          bub      wet to it8 orgaalutloa~ th8
     dl8triat      i88wd       “% O,OoO.OO of 8erlal b0ad.r dated
                               $2
    #OTUbOr       3, 1922, Md                titer,        OE   Awil     1, 1991,
    lrmnd 8aotbor ~W,OOO.OO of urially rturlng
    bcadr. Xach of the80 boad 188ueur Va8 approved by
    the AttoraeJ ~lW~1,   aad VW8   8Ub8OqUNltlJ 8016.
    mh   of the boad OrdW8 for thV8V tV0 18811.8 00~
    talmd paragraph vlth rofrreaao to the 1.~7 8~4
    888@8rPsat Oi t-8   iOr tb p8Flrt    Of bond8 8rd
    latorrrt thoreon at maturity. Tkn baradardor pa88.d
    by the Comlrrloarrr' Court 8t the tin a? the orl-
    glM1 188~ of boad8 reti l8 fO11OV8,

              "'It 18    turthor            ordered        b7   the    Crlrrloa-
       .r8’ COtAFt Of b-8   COUOtJ, 90X88, th8t  t0 wy
       the lnterert o? laid boudr 8nd to areate 8 link-
       lug fund to redem  them 8t maturity,  a tax of
       44.50 oa each $100.00 Of beneflt8 888888ed
       lg8iUtt the real pl'Omrt7 vlthla the raid levee
       illl~OTeilHRt dlrtrlct, lhell be levied for the
       year 19%, 8nd la here 8ad nov levied for meld
       year 1920.'

           "*That during each ye8r there8fter, vhlle
       Bald boodr or 8ny Of them 8re Out8t8odlU,
       there &all   be computed and l8cert8laed vhat
       rate of tax, b8red UpOIlthe 18te8t 8pprWed
       tu roll8 of the 88id levee tiprOVr=-t dir-
       trlct, vlll be aeces88ry, rsqulrlte 8ad 8uffl-
       cleat to fully raise and produce the 88ld eum



                                                                                                   ,
Eoaor8bb          H.      F8t        Rdvard8,          p8&e      3


           h@re~R~OTe                      nt    Out       fo r laoh   year   8uiflcle~t
           to     WJ         the         irterert          011uld bond8 end redeem
           t&i         8t     WtlUitY,               aad     88id tU Of, 8& et the
           rat@    found OOQO88U’J, 88 aforeuld,
                        80                           8h11
           be lrd 18 hereby   ordered to b el@Tkd,   l88e88-
           ld 4ad oollooted m lll r e81    l8t8t8 in raid
           dl8trlot, and aeld moao7 rhea colleoted elm11
           be -lied   to   the PUFF+080 aaabdr’
                  %hM                       8OOOlld
                                     188Ue Of 470,000.00 V88
                                   the                 baud
     prOTld@di l ideRtioe1     order   va8   orlded la the
     bond o r derl%copt
                  ,       th a tl ta x of P 2.00 oa eaoh
     ~1~o.~~-Of l8M88.d beReflf8 Va8 leTled iOr the
     year 1921. Othervlre, the order8 are exactly   th8
     Um8 l8 t0 TePbi&ge.

                l99eu8
                  ‘It    a180 th4t from md 4ft.r the ye&l'
     l920, aad laclwllng bt         yew, md through rid la-
     oludlrrgthe youl 1949, the reoretuy       of tlm Board
     Of 8llpOrTi8Or8   Of the dirtriot,   rho 18 the OX Of-
     ficio         tU         V88088OC              Of the dlltrlot UUder the               8tbtUte,
     le.chyear prepared lR 888e88BeDt bnd certlfled m
     t0 the COti88iOPCr8’      COUl’t8 Of th@ ?V8mCtiTO        COW-
     tier, rho thereupon entered 8n order le*~lq! a tu
     la the ucuat8     88 Uxed by the    888088WRt8       80 pe-
     pared  by the uaretuy      of the di8triCt. Tbme
     rat.8 U@ aOt UltifOPBl8 t0 X0-8,         bti   th@   POmIOV
     for the different    rater of &rmerrauat     p8r   7.~    88
     fixed b7 the                        ucretarr           of the Borrd of b~pr~l80r8,
     th@ 8X offiat                         tU l88@ 88O
                                                     i8-
                                                      r , nO
                                                           ktUOM but
                                                                 ,                            the
     rate8 of tuO8                         per year Srom 1920 to 1941 lnclU-
     BIVC,         80        8hOVn         by the tU  888088Ol”8 COrtifiCatC8




                  very             fev of the laadovner8                 Vlthin     the dhtrht
     *id          their            taxer       from    year      to   yew,    and   the    boUd8
     of the dlstrlet                         have been in default for mny                    Years*
Hoao~8ble E. ht        IdV8rd8,     page 4


             %‘ber@tit@r,0. Jl.Povell, a bondholder of
     the   di8triOt. VhO a80  Va8 & laadovwr vlthln  the
    dl8trl8t,     lIk8tltut.d   l 8Ult l  @lIh8t   the 8UmrVls-
    m8 Of the dl8triOt t0 luoduU8             the8 t0 fOEW8108@
    dellrweat twr.            80 a180 8Ou$ht t0 &To      th  PO-
    Mod8 Of d@li~Ueat tUe8            that uht      k foreolo8@d
    WPbd       fult t0 th@ JW8Mt          Of hi8 bOthd8, but
    that   partion 0s the rellef       roqght    by him V&8
    dodied by the Trfal Court. 1uw, 0th      partier
    lIttOrT@ud llr’that8uit, ln&loa the 98th dry of
    Oroirlbcr,1949, Judgmat Va8 readered la the 116th
    Judlol8l M&riot   Court ln C,.uae lo. 66-850-c/~,
    grmitlag aertalr relief, lrpociall~ uod~mu8 for
    th@ fOreelO8U?@         Of    d@liQqU@at      tw8       aad iOr   th@
    l@ T ylr dl88@ 888@Ofa ttw8 endiOF th r & T yld
    4SWIIYOt    Of tw8   to my th beaded ldebted-
    ne88*   A~poal V@8 pwfeoted from tlm b-1   bUFt’8
    ludgmont in t&t came, but tba Trkrw Court va8 U-
    fI?d    bl th8 CO& Of Cl~li A-18      at kiia8       00
    JUU     QS1943, report of vhloh 18 Sonad la 17J S.W.
    (@d) 554, entitled C. W. Povell T. lbllar     County
    Lovea 18gtroveneat Dlrwlot lo. 6. Fbsreafter, the
    Su~rew Court refu&d l   pplFo8tloaiforvrlt of error
    oa Ootober 6, 1943, aad volt of ~a&uui'~r        pWld-
    ld by the @dgmnt, llrued on hoember       32,  1943.
    Uom of the above watloaed judgmmt     18 beret0 at-
    taohod for four laform8tlon aad Yrked ‘Exhibit A. *

            l
            8Ub 8@ W@
                    t0Ik
                      thv t
                          flll~ Of the UMdUU8 Wit,
    Dslla8 County Levee Improvement Dl8trlCt lo. 6,
    through its SupCrVi8oT8, Inrtltuted TmiOU8 8Uit8
    for foreclosure of the delinqusnt taxes, umoag
    vhlah, by vay’ of Illurtr8tlon, WI suit 8g8ln8t
    CA.   Povcll iU8tltuted in the uame of the district,
    as 8boVa b,, Fkhiblt B hereto 8ttached, and Mother
    suit  by the dlstrlet 8gaInst C. H. Povell in the
    form  as ahova by Exhibit C hereto attached.  The
      State of Taxa for and IO behalf of itSelf 8nd the
    County or D.slUs mtl other taxing unite, aleo fIled
    8tit    on    the 8W     bad     8gtiii38t    c.   n. POvCll, 8s
    ahova by mbit            D hereto ltt8ched.            C.H. PoVell
    8nsvered vlth T8riOU8 01888,                 but   *@pu8t*lY  ad
    Qarf,        d8mmded   8ppr818rl       OS the properties la             the
Eowreble 1.           ht        MvUdr,              wge 5



    diff@?@~t ~titiOtl8                         above      urted,      8Id t&e       8Uit     b7
    th8     atat@          ud        COrPtJ         @Ed   th8   tV0   8Uit8   by the        dl8-
    trlot yiort   C. II.?ovoll, Vera all 00~8011d~t@d,
              at therein rendered ia OOa8Ol~&t@d  Cm80
    :zf 4%
         3,   -6 a8 ahorn by hmlblt I hereto &ttaobd,
    the for8 of the demad for rpprrlul   by the hi*&-
    ant ?owel.l b ela gl8 rhova by txhlblt E hereto at-
    twhd.     It vlll be noted by the form of t& Judg-
    moat     that          judgment   the total t4Xe8 dw th0
                                              for
    Tarlou             taxlag unit8 VI8 rendered agriut  C, 1.
    tovell           vlth order for foreolo8ure,  but vlth rpe-
    OifiO        &POTi8iOE             th8t th@ 8W   8Iightb@ 88ti8fiOd
    by    ule        at        thm    edjudged velue of 410.00 glr aare.
             %.rWfter,                    thi8 laad Va8 8old bf                the     dmrlff
    under order                 0s    rile,         aad on ruoh oorarion,             there
    being no primto                     bidder8         ml the Defea&at aot
    h8tlng paid                 or    offered         to redeem, the land va8 bid
    in br the 8he?iff aad taken ln the IUY OS the
    btate    0s T-8    for the benefit 0s itwlr   utd for
    all tulng unltr lntererted ia the 8tilt pro rata.
    It light be uld t&t        la 00, or tvo owe8 vhere the
    poperty     omor8   had p&id 811 of their gmorbl, ad
    Talore8,    ld 8ChoOl tW8,      Md rho?@ the land V88
    fO.F@ClO8ed   b7 the leree dl8trlet Only, aad 8Old,
    tb    d@ed8 WWe t-n       ia tbr W    Of the dlrtriot Om
    th ea djudg e     d
                     tala8rper  awe.   Ia l rev owe8, la e y
    her been paid la to the tre48ury 0s the dllt?lCt
    from the 8dO8 0s lmdr oavhloh lern          lmprovueat
    dirtriot tUe8 M        ‘&@a foreclo8ed,88 V@]S 88
    8t8te    rod couaty sad rchool dirtrlct t8XO8, 8nd
    there 18 aov on hand lo the treasury of the dls-
    trlct, IO-     IlOWjr,vlth Pro8pWt8 that Other llOnOy
    vi11 be on haad in the near future. Tbe tvo-yew
    period Sor redemption                           hss almost        expired at this
    d8ts.
             I
                 .    .    .    .

         “The lert bond8 lrrued by the dlrtriat vi11
    mature la the year 1951. T h e r efo r e,lme of the
    lad@bt@daerr 18 not yet matured, lrd it 18 eatire-
    ly po88ibl@ thAt even 88 to future accruing bonds
    end lnterert coupon8, the holder8 thereof MY not
mcmrable B.                P8t     Idvardr, w8                   6



       pe8eat              00m         vlthia
                            th8 four year
                                        -
                                          rtatute
                                                  _-_
                                                        0s._limita-
       tlM8,          ti8Mll 00888 t0 DOQOY Obll~btlO~8
                                  t-7
       0s th8 bi8trl0t.   biluae,hoV8Ter, ruch aoaexr are
       bein@ aeoumulated la tbe tna8ury   0s the      dl8trict,
       it      18    dO8ir.d            t0      hW@      yOU         OplrriOO     l8 to     Vh&t         b8810
       8hould bo Solloved                           la   dlrtrlbutlng             then      8oaey8 on
       hand.  . . .
                    0. . . . 3

                    YOUI? fb8t               qUO8tiOa          18 88 fOii0118:

                    ‘In     the light               of   the     foregolu            la your         opia-
       la,          Vh@t      18       t&       pW0tleal             and   l@#d      mthad         to     em-
       plw la Mkly                          a dl8trlbUtloa   of maa7 held by the
       Levee ~otowat                           Dlrtrlat,   lf lrd vbra dl8bar8ed,
       vlth ti jwnt                            order bely obwned?’

           Ia Udltloa  to the fMt8 airaloud    b7 roar letter,
it lpprmr from the oplaloa b7 Jurtlae Lo00r~ of the DalU8
Court  Of Civil @pea18  la oaw rt led Pave11 1. Da-8      County
kteo Improremat Dirtrlot No. 6 the vame btee Dl8trlat la-
volTed  la ~our OplRlOE r@qU@8t),           in 173 8.Y. (pd)
55e, t&t   the  wld LvTee Dlrtrlct 18 'hopele8817aridlrretrlev-
abl7 ln801Teat."
                    It ~088              to be the uttled                   rule     that        vher8     vat*?,
drabage         or        leT@v        dirtriatl           &re
                                                           hopele88ly iaro~reot   and the
fUEd8 o        nh a nd,
                     o r lraihble,                             ue
                                                             ia8rrifiCiOnt to *J all
areditorr in full, tht                              glymeatr rhould be smde retabl7 aad
the out8tMdlag  lndebtedaess,                                  both metured 8nd unmstured,                          mU8t
be consldered la apportionvat                                   of the fuads on hand.

           Povell T'. Pallas County Levee Improvement                                                     Dlrtrict
HO. 6 ( 8Upr8).

                    Orover         T,       Ualted States ex ml.                     Snwer,          73 F. (26)
136.
                    State         T.     Little Rlrer Dr8ia8ge District,                                 68 9-v.
(24) 671.

                    The      Judgment              of    the    di8tFiCt          court     88    s.hoVrr by        Yom
miblt  ‘@A’proTld@s for rpportloomeat of the fund8 Ia sccord-
ame vith the rule  8tated above, a8 Ye CoaStrile sear.
gonorable H. Pat ~dvudr, pp                      7




          You are thw*?oro rarlrod tht   lo  our oplnloa the mow7
011hmd rhould  be dlrtrlbated pro rata to the holder8 of ruturrd
bond8 ld coupoar not b-rod by thm four-70~ llmlmtlorr rtat-
ot8, aridth0 hOuOr8 Of lPiOrOOabiO jUd&Wt8, bti tb0 holder8
of    th8   wm8ta.d        bOad8 @ad @Orrpolr8.               VI    lllU8tP~tO     88 fO11OV8:

        m    di8t?:Ot       h8      #l,o’%h~         00    hurd;
        Tb lnforoo 8blo jUd&meatr tota     p,ooo.oo.
        JIatwod boadr &d OOUpolD8 mot barrod    #,00&f%.
        UnNtur.6        bOad8      rod   OOU-8        @o,o’%@h


               Totbl iod8bt.dlk888 -             416,OOO.OO.




                                           -

Wf                 of   $l,OOO.OO :       WLOO            to bo     prorated     @moa#   the
                                                          matured     bOad8 Md      OOU~D8     sot
                                                          b4rr8de

gi%   = g  of ~1,000.00 8 #6635.00  LO b8 promtad among       the    ua-
uturrd bMd8 Uid OOUpOo8 bad plaoed in l 81akh# fund to be
lppl1.d On th8 bOod8 Md 00-8       l8 th87  -tW.,      fa th8 meat
t&t  aa unmbturod bead 18 not pe88ated     vlthln iOUr   par8     after
it8 dw      &t8,
             tin 8wh 8LIIIt&~OtOfOrO                                prorated     t0 it should
bv rr-parated l8 above llhrtr&ed.


              YOU        8OCOIid    qU48tiOa     read8 88 fO11OV8:

               ‘18  there 4 lImlt8tlon OR the rate of tUe8 to
        be levied end 888e88Od 8g8Ill8t had8 vlthln 8 levee
        lEQr OTeWtltdlrtrlct     in ln in8taWe   vhcrc 8lIpW-
        vI8orr seek to aomply vlth a wd8mU8        Ord8r from
        l Dlr tr ic t COUl't t0 1eV7 a ti lIW88  t-8   t0 -7
        botadrd Iadrbtedne88 even thou&      8uch Mnd8Iuu8 M7
        be la confllat vlth the OPd8r of th8 C~881Oner8’
        Court of th8 County In tb       ordee arde b7 It ert&b-
        118billg th8 method 8nd rat88 for tbs 18V7 lnd 88-
        le88llrantof tar.8 in 8ald D18trlCt?g
                Tb          klh8       cbWt7         hW8           1 b-OV8&nt            Dirtriot HO. 6
Va8   W@Ri88d               Ulhd8r    8elUt8 Bill            #O. T 2, 4th c8118d ti88iOn              Of
the 35th hgl8htW..                       Seatlou 38 o? maid                      Aot     provider:
                 %@a             bOad8 rhu           hW.         boea i88U.d b7 •~
        km@         ~OT888nt             dirtriot            th.       tUiB&      4llthoriti88
        Of    rwh       dirtriot 8h11                1.~7        Md      OWIW     to     be    88.
        80888d Uld 8OlkCt.d    -8     up00 all tb rob1 prop-
        8rt7 -   r~ibOBd8    vlthla 8Wh dirtrlot,  bawd
        up00 rad proportloaed,    aa t0lmh pie08 of pop-
        8rt7, to the wt beablltr vhlch it rlmll hw8 be8a
      found vlll aoorw   to ruoh propCrt7  from   the oow
      pletiop of the pUa OS rwUntlOa       or other duly
      lthorind    vork, vhloh tax08 -11    bo rufflclrat
      in MOUat  t0 pa7 the latOrO8t on 8voh b0ad8 u it
      ahall fall dw, 4ad to ra1.0 U addltlaul 8U
      vhlch vi11 erwte   a rlmklag turd rv?flele~t to
      dlrCbrg@  UUI rob08    rush bOad8 at Vtprltf) ld
      8UCh tU.8 8h11    th0rMft.r k 1OVi.d     W-117      80
        hog     lI      ruch bond8         or   -7          of     t&n     mo     OUt8taiu,
      lUffi@i8nt ia WWt    t0                         rCCOOpll8h            tbs        VP808
      lb Or 8
            ladloated. . . .'

                The Dl8trlet Cowt                     judgmeat to vhlah 7ou r&w                      rvads
in wt         l8 fO11OV8:

                .
                    .   .    .    .


            ‘IT 13 RmTEm    0RDmrD,    ADmDomARDDlERRm
      that raid VrIt of kiadamur rhll      order, direct aad
      COmmORd th8 8aId kperVi8Or8      Of the bfeadant    dir-
      trict aad the socrctary thereor, mxl th0l.r lUCCCI-
      80118 la office, to levy  &ad 4388088, or c8ure to be
      levied 8Qd l88.388O   lgainrt
                                d the twble        land vlthla
      the boundrrler of k11P8    Cowty    &Vee   IqR'OVerPe~t
      Dimtrlct No. 6, taxes la 8uCh mount8       8nd 8t ruch
      r a te8
            08lgaia8t                   the 88808804                  benefit8         per acre
      agsiart the lands vithln ths dI8trIOt   81 -11    pro-
      duce or cau8e to be produced from th8 collection
      of 8uch t8xe8, rufffclent~ mm8 OS mosey to py the
      Indebteda     of raid di8trict thBt  ry  be evidenced
      by jl&@IMillt8bgrinrt th8 dI8trICt or bond8 and
                                                                                                            289



goaorable           B.   ht     ltdvardl,          p&go   9



           Coup-8        aot 8or8 tbn
                                row 7@m8 m8t dw,     8ad   that
           8uCh lor7 and l88088wat ah811 oontlnue to be matlo
           l1nuall7 and from 70~ to 78m, rod 8hall b0 00i-
           lmtod Or aW8.d to be eolloated b7 lavful proo.88.8
           Vhil.     tbrre      18    OUt8taablw              88 l lo8t         b1b8      COmt7
           &v80      fipPrOvOmat            m8triOt           HO. r , •~        lU?Ul     in-
           dObt8da888 la th8 ?Orrr Of final                            jUdgm8nt8        or boadr
           ld  OOUPOIII of th8 a~88lfle~tlw                              N brduboro
           8~olflrd.g
                                                          .
           Ia 7our queurtlon lo. 2 7oa r8fer to t.& “ardor of the
Conni88iOwr8' court of th8 oounty ia tb@ order. mado by it lS-
tabllrbla8  tha uthod aad rater ?or th low and loommat        or
tuor        in uld       D18trlCt,m aad vo are arrUlm                            that  JOU refer to
t&     bond order         parrod b7 the 0~8~l~o.r~’                              rourt at tha tiu‘
Of   th8      Orlglad          188~       Of   th8    bOiId8,         vhlah    70~ quoted ih w      P
of JOrtr       OpiRiOR         PeQU88t,        urd vhloh 18 quoted on pw                        * of th18
oplalon.

          It 18 our opIalon that      thlr ordor of the oomirrloa-
8r8' COUPt %R UttiR g l r et@ Of             oR’848h @w.oo    $4.50   Of bWWfit8
48888Ud  Va8 bv1.d  Oti7  iOr, th8   7.u     s20,       Md     th8 tUlm    alI-
thoritl88 a8 t0 ?UtUm 70-8      vould not br bound b7 uld rate.
Th87 oould lOV8r or ml80 IaY,       l8 la tholr         j-at         VOtid aoa-
8tltUt@  l 8U??lCl@llt  rbt@ b8ud m        th.    klvfit        l8808mat     l8
vould be ruiflolent    to pa7 tb8 lnt8P88t      OIP maid bond8 ur4 rodeon
th8m rt lutur1t7. tt8 are 0r the oplaloa that              th8   OOOPt8 could
not go b8hlnd th8 lot8 of the taxing lAthorltie8 vh8ro th8y do
not exceed    their authority or violAte 8oY          bV,      ld reriev   th e ir
decision   to COrreCt‘OrrOrl  Of jUdpRt.          See City of Tyler v.
Fmfland, -7              S.Y. 93.

                    ft I8 therefOre              the rate to be levfcd
                                                out opIaloa             thAt
aEelnat  lands vlthin   an improvement di8trict     i8 limited OR17 by
the term8 or the Act that atater In snb8tancce that the rate shall
be in aa amount rufflofeat to pay the IRtere8t oa 8uOh bond8
ad to pay the bond8 at rmtut'lty. Ve 808 no CORflICt bctvesn
the vordlng of tim Act end the Court jud         at, lxoept the court
j&peat    al80 provide8 for tha levying 0 8 r8t8 8llffIcIeat to
                                             !+-
pag tb judpeat8      8galart the dirtrIOt in 8ddltioa to ths Ia-
terse   and the boadr.    prom tb oplaloP or the court of Civil
Appe818 ia pOvel1 v. Dslla.9 Count? bree IRF@O~8mnt DirtrIot
80. 6 \ supra),               ve find       that      the judgrentr  la qua8tIOn Vera ob-
rained        by bnndholdera,               v&n       th0l.r bmda verc not paid UPon
                                                                                                                      290


 EOCWbbl8          8. ht      &tVbFdl,         m8          10


 pe88ntatlon.               A readin Of th8 judmat                        ot         tho     di8triCt      aourt
 in uld 08UH            rrve418         th8    8-e         ?a&.     Uo    8oe          a0    aonflict      be-
 tV8Oa    th8      jadpnt         Of    thr    OOUrt        and   th8    bt          ia     qw#tioa       or     t&
 ‘ardor Of th. oooLf88iOMuC8' COWt.'



                   9s   thmro aa irrogul8rlt7 la a                        tu          rult      whore-
         la   ti    t4lOP.B         l88888Od b@Q@?lt
                                  tW8         &lid     tU88 me
     both th8 r&)ot        of lltlgatloa,@I,ln the auo ot
     a 8Uit   broa&ht   b7 thr  8tato of Tour for ltul?       and
     th8 kNfit       Of t&   COUIlt7   Of !blb8,  iE whloh Wit
     th8 DJU8      Ootmt7 two        4wr8rat     M8trlet lo. 6,
.?   Intervoaed, 68 l p ut7 cab &88WW            8 ol4l8 r0p taxer
   : liluviw dellaqueat aad Ill.to it l8 a tuin# unlt?m

                   Uo ma foraed to t&                      aoaolurloo         that          a lover      iiprore-
 mat ilrtrirt,     uhloh 188uod bond, uadrr tin ha07 Aot, aad vhloh
 bond8 o r l p ut th.r .O   We? OUtrtmdiw,    OeMot wall itul?
 Of th8 p?O~i8iOM Of th8 bOt8 Of th0 45th      h,d8htUFO,     1937, p.
 1&94-a, oh. 506, vhloh 18 lmorporrtrd la Y8raw’8         haotatod
 StatUt.8  l8 &tlOti n&b.       TO ~17   th8 ~O~idObi8     Of th, 1937
 Act ln the tor~alo8uro or dollnqueat t8&8 larled to uouro th8
 payNat   of bold8   lrrwd b7 l love8 dlrtrlct prior to th8 parr-
 age OS tb          Aot, vould l8pd.r                the     oblliptlao              of the ooatruit             be-
 tvooa 8Hbb dlrtriet lrd it8 bondholdorr, lm 8MtrUOntlN                                                        Of
 the prorlrioa8  Of both (Ltat. d  hd8Pal COMtitUtim8.                                                     Tb
 Lame7 ht porlder    la 8eotlon 42 that:
                *ru oolleotorr ot levee lmprwearsat dI8triet8
         till peeform   all dUtIe8 and rxerol8e all poverr  In
         r88POOt to dbllaqUeat taxer dw levee Improvrmeat
         di8triCt8  l8 -7  be provided b7 l&V for the aOllaC-
         tioa or dellaquont 8trte aad count7 taX.8,   and the
         collectlw   of ruch dsllaquent levee l8IproVeIn8Rt
         di8triCt8  tax.8 8nd 8a108 Ot prOPOrt thcr.fOl- 8ha11
         be governed by the lavr 8pplyIng to the COlleCtlOR
         OS dellaquent Stats and count7 tUe8.   T8xe8 lcvlsd
         wder  thi8 Act 8hd1  be 8 lie0 UpOR th8    oOsrt7
         lgalart rhloh the7 are 488088Od, and 8h8r 1 be D87-
         lble ati &ml1 Mturo and beCOW delimawnt 88 -7
EonOrbbl8 H. P&t EduUd8,                           ~68         11



        k      ProvlQd by l8v                for         dtat8      bad oouat7   t-8,         &ad
        Up00      ttilurV            tOp7     8WhtU.8                 Vh.ndw     t&     8~-
        peMlt7            rbll lo c r wbad be oollooted a8 ~7 be po-
        rldod       by     lav la oa80 of aon-papeat or Sta telad
        o o ua tyta x e r .
                          l

          Zhe 1~ rolatlre to                                  the  oollrotloa    or dollaqqat 8ttrte
aad count7 tax08 8ad the ulrr                                  or proport thrroror,       88 it OX-
lrted et         th.      tiu tbr
                               bMd8                      Of    th.  1ev.o dirtriat    vu8   i88lud
M d    rold,      k OW   l P M t Of                 th e
                                                       CO& r a 4Ot
                                                                 8lffOOtlV81                    7
                                                                                                l8   i.f     It
W    b88a                      thv bordr.
                 80 doaallutod in             k11a8 Count7 I&v.. Im-
   OV8mOat Dirtriot lo. 6, et ril. v. R           (Cow App.) 36 8.U.
       188~ 800 al80 lbuard ‘I. Bugboo,           Ed. 753, Barnitr v.
krrrly,    l#J 0.8. 1%~ Lohun v. JJooro,          Ala. 1891 Oliwr v.
NoOluav, p8 Ark. %SJ ?lrhrr      1. @mea,         111. 941 aad Mok8h,
lt al. T* mvrrro coaaty bv80 Improvowat Dlrtrlot             lo. y, 124
8.Y. (,d) 913 (opialon    b7 h8tiOO    Aluaadu,     of Court   of Olril
lipPrti8,        bbl0).

              Uad8r th8 l&V at the tiS8 thr bOrrd8uuo i88UOd and
rold    th8      pUFdU8r
                       and not the Ori6m1   OVWf  V88 lntitbd to
hair    po880881on  ot thi land darlnu th8 tvo pa   roduptlon period.
fb     h6i8lbtUM                lo    se,    iOr          th8 firlt      tiw,    p‘Otld8d      tht     tbr
purohur        at         8wh        ?OWOiO8U?O          voald Bat b. latltled to pO8-
                                                              Ub8
urrlon of           tha    property          rold tor tw8   until Uw l xplratioa 0r
tV0 your8 irm              tha &to           Or the ula.   (40th lag., 18t C.8., p.
194, oh. 69).

                  The 1937            Act,   aov Artiole              n8f?b, provider that the               judg-
ment In   fOrdO8W        8UIt8   "8ba11 prorlde tOr i88WRCe           Of Wit    Of
pO88e88iOR vlthla tVeRt7        (20) day8 8fter     the WriOd       Ot redemp-
tloa 8hall have expired to the purcharer at foreclo8ure 8ale or
hi8 488~118.' Where a levee lmprovcmeat di8triCt vu8 Impleaded
In a tax rult,    or broilght    a tax rult    under Article       7)45b, 8Ird
impleaded    other tulng     ualtr and the lmd 8Old, VhO VOUld be
entltbd     to the pO8M88lOR      thereof    durlag the tV0 p&r        redeap-
tIon period?     Under tin     above rt8te    ot fact8 7ou vi11 aece8eUIl7
have  tvo  aORtllOti~     Ul*U8,      a8 shova In la8ver8 (a) 8nd (b) 88
fO11OV8:     (a)  the  pura&Laru     vould   be ratltled to the Oos8e88Io%
for to give po88088iOn t0 th8 OWlOr vould -w*                  the obli6ation
o? the contract a8 betveen the leV80 -dlrtrIct and the bondholder8,
becauw    It va8 the legal right o? the boadholderr, under their
contract vlth the dlttrict, and the lavr In force bt the time the
bonda vere Im8ued, 1~ C.S~        0f default    10 the pfwaeat of an7 taxe8
levied by the dI8triCt agaIn8t lands rltuated             therein,     t3 lecwe
                                                                                                                                   292



~onOrbbl0              8.    ht      BlVbrd8, m                     12



th8    OlmRt                of such boadr,to                  obtala          a judmnt               or     foreoloruro
of th8 t@X li8R, WdU                           vhioh          th.     pOp8rty              vould       be    8Old,        an15
then *ould k aoavo7od to the purohaur a titlerru         tro8 lry
rYbt Of poa8o**loo      b7 t4   ovau durim# tba tvo par portad or
P Od-P tlOR(.      b )T h 6OVR U rould b 0lRtitbd  to th.
                                                        M )8U#8i( la ,



qUMt        tW8             ovlna totb.              Other          tulf&@       olrit8.


             Thi8 hlbtu8 alOR vould 8ustAla ow ka8vu to hour
third q'M8tiOa, but la lddltlw thoroto,     the toll0uIa.gprOVi8iOR8
o? ktlob      734% are in dlroat ooa?llot to the p0Vi#i0a8 or th8
lb* la for00    at the tlu  tho boadr vu0 f88u*d  a a d
                                                      mid,lfk d
eaah vould lmp~lr the obligatlap of the ooatraot betreoa the
di8tPiOt          Uid thy borr4boldrr8, if                            lppl1.d            to   l@rw          -we-at
dlrtrlct8 rlth bond8 lrrued aId outrtandly                                                    pior to t&                  rrteo-
et.        da.      or       th8     1937   Aot.


                    &tiab             7345b prOrid.8 that th8                              &Wopwrty    U7            be 8old
for th8          uotmt             of th8 “adjudged valu8’ ot                              tl8  property             or    the
mount           ot the judgmat,                 uhlchwor                 18
                                                                 lower. The lrv la fore8
at  the tiw tl~ bond8 Tero                             lrlued mu! rold porldod that the
laad oould aot be 8old for lo88                                     than        the lowt    0r               t&     judgEoat.
&tiCh            nbb          pOv%d~a          tbt       th8        OWAW         Of thb prOpUt                    8Ou,    02
m7oa4           hmlng         ba    iOtoro8t          thorela,             or    thtlr        belra,         lrrlm8     ar
18681 ~0~08Wlt4t~V88, U7, Vlthia tW0 pm8  trOU t&8 dete Ot
t& 8418, bte the right t0 redurn 8Wh prO$WtJ 00 th0 SOllOV-
log b&818, to-Vltt
                       "(1) vlthla          the       flrrt         year        of   the      redemptlbn
           porlod, upon the payment of the amount bid for the
           prop8rt7 by the purcb8er     at 8wh Ule, IncEudIug
           a One ($1.00) Dollar tu deed recordlag      fee and all
           t&m8, penaltier, Intereat eati CO8t8-ther8aftt: pal@
           thereon,  plU8  tvetity-fire par Cent (3%) Of the bg-
           gregate total; (2) rlthla tha lart year of the re-
           demption p8rIod, upon the payment o? the -Ouut bid
           for a    propert      the puroharer bt 8Uph 8410, in-
           cluding  a on8 (     0) Dollar tax deed rceordlw
           fee and all taxe8,   peaaltl88, intW88t   8d   aOat
           thereafter paid thsroc?n(lplU8 ?IfW 98r cent (5(%)
           of    the aggregate total.
Eoacr8ble H.     ht   Elvudr, p8ge 1)


            Tb   Cosnl8~lon of Appmlr lo Della8 County broe Im-
protrwot mrtriot      So. 6 v. Rug*1 (rupra), end the couet of civil
     ll8 bt WOO, In ln oplnloa by Jurtlso Aleundrr

voro lbwed,      aad uhloh    formed part of thm omtraet,   t&t   the
owner vould not h8re en7 right of redemption. It 18 true          tht
thl8 holding WI       Yro    dlOtu&
                              Hovooer, own thou@ the ovner
hAd tbr right Of rede~tlon, Urd We do Rot follov thlr dlotm,
he vould be latlt&d to rodoom oalr lo o o r dlng
                                             to t&a lrr in
fOl’O08t th8 tiu Of th 1884WlO. of th. bOd8.

          Th8 kglrbturr    In the Lanky Aot providing for the
creation and mlnterunoe,   et0., of levrr l8prorement dl~triotr,
havioe iocorpos@tod loly it8 prorl8loa8,by roleroMe,      ‘the
l4W8 •~l~"v   t0 th8 ~Ol~OtlOll Of d.lllpQl&.Ot 8-t. rod 8oUtJ
-8~     oloa?l~ lnteadod by thlr rrforineo to lnoarporate into
Mid  Act tb pOV18iOn8 Of Mtlole 76kh,      l'exa8Caglote bt8t-
Ute8 Of 1990, vhIoh 10 mt,    Poti 88 fOllOV8:
           II. .. &d Wh.8'028rd8 02'lot8 rhrll bra-
     8ftrr be 8old t0 t&  8t8te Or to 8o7 city or toVo
     for tuer.uador drorre of oourt In my 8ult or
     8Uit8 brought for oolleotion of tam38 theroon, or
     by a OOl&OtOr Of tU@I, or OthWWlM,     the ovner
     & tio (l lntiFO8t 10 8uah la&d8 O? lot8 8b11
     hare tha ri&t at bay tlm vlthln tro mars from
     date of @alo to redeem the 8me lf tar ruch rale
     upwp8p8nt    Of tin uOlllrt Of t-8    for uhich
     ule ~8 ude,     togother vlth 811 oort8 aad pomal-
     tier required by lav, and 8180 the paymat of all
     texe8, lnterert, penalties and coats on or against
     said land8 or lota 8t the time of redc~tion.
     (Actr 1315, lrt. C.S., ch. 30, mc. 1).
            It18 apparent that the provirima  of Article 795b
does more thm change the form of the remedy afforded the bond-
holder8 1~ reference to the aollectlon of the indcbtednesa the
levee dlrrtrlct obligated ltmlf to pay.   It aot only dlmlalhcr
the value of the eecurity given to the bondholder8 under their
contract with the 1~0s Ulrtrlct, by fe~oo of the rfsht of
posregrlon and the right of redemption, but rould MterlallY
effect the amount8 collected by the district ln foreclosure
suit8 ld la rcderaptlonr, in the event the ovuere hmc   th8t
                                                                                                                294




right      under     the    Laor7&t.            ?b      kVM     WOVeBOUt              dl8triet            hr-
iOg     OWtrMbd            Vith   it8     bondholdorr         uoordw          to    $&      lav      88    it
tbn 0=-t.&    Ou OmiW                       lrrd     in thr'd18tr108          vlll       mot     b    per-
dated  80 ~811 hWlf                       Of tb      bowfit         of 8&8og9rnt        logIrl&
tlO& &PO fUOMb&     to                    thm landovaer, bmltr                     v. Beverly, 163
WA la;    km8   Cou8%7                    Wororat     &l8trlrt lo. 6 1. Au(lel
(81194.




                   %8miclg th8 pobablllty                     of    @W8tioa        l!brw
        bm          U8UUOd in th8 lu*tiVe,                     if     it  18 doer.
         foil   ti   tU    poit8        t0  jOhI ia l tU              #2%8Oedi~            18
         th8    COWt    8tmmd           f?OW findi~ U               ti$ad#ed    ,&
        OU tb       l&        rhiah
                               18 &he 8UbjOCt Of l 8rrit 8-17
        kCAU8.       l &V80              dirt?188 18 l wtf
                                      trglrOV.Uat
        tOth8 8Uit,tbD       t-8    Of VhiOhUO 888888Od -8
        bwaflt     bar18 bnd are bellu colloatd    lar@y    for
        the F8yIDt?tlt  of bowl& iEdObtedlre88tB

                 ?lfth      QUbrtloar

               "In UL La8tAmO where lU4 18 8Old l0 pub110
        ten&m    br the &miff,   dtor    jtxlmt,      ia l ime-
        C108UW fO? ddi~U88t      ld -1OrU        tU@8, t0 OW-
        tmln  tu   unltr @ad for dellaqurnt beluflt        a880880
        ld tUer    of l &TOO bprOV.meot bi8t?i8t, VhbPe
        there UO Ea CMh PUTCbDCr~, 18 it 18VfUl fa
        such or-ficer ta 5112 lir silch Poprty      on the   b&818
        of the fIs$ltlged +a.m?
             ,If 6uch property m&y                      be bid in et the ad-
         j~udg e 3
                value, lt ruch wle, iv there ~UJ reqcire-
        meat, In your oplnlonC as t’3vhlch tar utis ahouk!
        recalv8       the property?
                 bixth      Qruatloat
poaorable   II. ht   #dwrd8,   pnge 15



     w    of the kveo di8triOt,  mu thAt it eaa l88m
     ga88@88lOaOf tha hobdUFlagt~two7~er       per100
     Of r .dO~tiOn,l8 ~OVid04 by the 8tatUt.t'

            kvonth @W8tiOU

            Vhuolrod hr boon 8truek off at tu fore-
     C108UW ti8 br the 8brlff, to tbr dt&to, or to
     th8 kvoo dlrtrlot, 0 uu bmrlr of adj&g&   1al\y,
     do<8 th8 orl8l~l ownu or thaw    la pitIt    rlth
     hb, b8vr right to redeu aamm rlthln tro yearm
     iron the date of the 8herlff,r doodD on tlu bMl8
     Oftb 8  ldju@ V8lUm
                      ed 08 fiud w th8 OorPt, plw
     ~$,plMltlor    for NbRptiOn   l8 m8 rflul?od   b7



             llbrtuount    ofldM7muh~aovuor       pa7 to
     rodoon laadr rold for dollmwat       leroo lmprovomaat
     dirtriot     tU.8 Within thr fir8t 788r aftor ml.
     bid rithln     th8 ucolad 7omm



            90.8 8oOtioo 10 of &tiob  7543 l8 amend.8
     reforrlng  to 888088wnt8 for ulntonmcr   and opera-
     tion purpo~r for wtor lmproruent dlrtrlctr    or
     uatrr coatrol mtI lmprovemeat dlrtrlstr where lr-
      rleable lauds are involved, pertrln la my     vay t3
      tlm ldmlnl~tretloa end collection of taxer    of levee
      lstprorrwnt dlrtrlot8t’
            Tenth Qu6etloa:

            “In en instance where the property forsclored
      upon for taxer tar bid in for tb State, for Itself
      8~ for the u80 and bemilt    of tba other tuing
      unltr, for the full amouat Of the JWmt,       la-
      terert 8ti court bOlt8, in vhbh Cal. *      jUdm@at
      pror1d.d for 8Q 8djudged ralur on the uropert7,
      can the over, of perroa entitled to rederptlon,       J
      pay the uljudged value,  together  with tbr appliCB-\
      bla pnelty for the year lnv3lreC, and themby Fe-
      deem said property?”
Eotaorrbt   B.   Pat   &lVUdll,    MO      16



          Thm above wotrd question&, by reason of our lnwer
to hour third quomtloa bocoas soot. A cbrrful 8tUdJ of JOID
qwrtloar 4, 5, 6, 7, 8, 9 aad 10, end trrlag to urlrr  at an
umor   thWOt0 ~veal tbrt it IS l8pO88lbh iOr the $~~1810~8
of htiol. nq!ib to am17 to 8 l.V.0 dirtrIOt rhloh h8 bond8
lrrwd   prior to tb       lruotmnt       of the 1937 Aat,         8ad   rtrengtbar
our oonolo8lon roactlnd       In   our
                                         L
                                          ba8vor   to   7our   third    quertlon.

            Our Oplaloa Ho. O-5389 18 horoby modlfled to the ox-
trnt tbt    it 18 in OOoiliOt with thi8 oplnlon.

        tf.UO b sr 8in
                     lM1081U4J l OOW Of OW ~1tiOlI8 #Or.
o-6277~8 O-6173which may bo helpful to 7ou la solrlng mom
of JOIE dlffiOtiti.e8.

            wU8tifif$ the bbore          88tlri88tOril7 l8V.r ’ Jour la-
qulrler, ve are
                                                        Vu7    truly    your8